DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 7, 9, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Mueller (US 10,137,842), teaches a camera device, comprising: a windshield information detection camera that captures an image to obtain information about a windshield; and a vehicle exterior information detection camera that captures an image to obtain information about vehicle exterior, wherein: the windshield information detection camera and the vehicle exterior information detection camera are fixed to a vehicle in a state in which the windshield information detection camera and the vehicle exterior information detection camera are fixed to each other wherein the windshield information detection camera includes an image capturing element and a lens, and wherein an image capturing surface of the image capturing element and a main surface of the lens are arranged nonparallel to each other so that a plane including the image capturing surface, a plane including the main surface, and a plane including an outer surface of the windshield intersect on a straight line.  However, the closest prior art does not explicitly teach the windshield information detection camera and the vehicle exterior information detection camera are arranged next to each other in a vehicle transverse direction, and when viewed from above, the image capturing element of the windshield information detection camera is shifted away from the vehicle exterior information detection camera so that the image capturing surface of the image capturing element of the windshield information detection camera does not fully oppose the main surface of the lens of the windshield information detection camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487